Upon the submission of this cause it appears that appellant has filed no briefs, but instead presents a so-called "application and stipulation," signed by counsel for both parties, which amounts to an agreement that the parties may file their briefs at a later day in the term, or, in the alternative, that the submission of the cause may be "continued" for the term. This stipulation will be disregarded, and the "application" overruled.
Appellant has had full statutory notice of the setting of the cause and ample opportunity to prepare and file its brief within the time plainly prescribed by law. It has failed to do so, and shows no reasonable excuse for such failure.
The appeal will be dismissed for want of prosecution.